Trial no.2010-CI-14597                              '

                                                                  IN THE FOURBH COURT
                 BENEFICIAL TEXAS INC./                           XllXSHBXBXSSgSESSWaBHBX
                 ITS SUCCESSORS AND ASSIGNS/
                 PLAINTIFF, appellee                                    APPEALS,           g
                                                                  IN SAN ANIpNIp^, TEX|^       c/>"*
                                                                                                  t-fl




                 JOHN   E.   RODARTE SR.
                 (John e. Rodarte Sr.)                                          °          ^   Gol-I
                 Rachel A. Rodarte,                                         COUl^y/.'^AS
                 (Rachel A. Rodarte)
                 DEFENDANT,APPELLANT
                                                 NOTICE OF APPEAL,           ^
                                MOTION FOR INJUNCTION AGAINST SEIZURE AND SELLING
                                        BY BEXAR COUNTY SHERIFF OR OTHERS,
                              MOTION FOR CLERK'S RECORD,EXHIBITS,TRIAL TRANSCRIPTS,
                                INCLUDING OCTOBER 07,20l5,AFFIDAVIT OF INDIGENCE,
                              USE OF LIST,OF ALL LITIGATION FOUND IN 04-14-00922-CV
                                              APPEAL BRIEF TO FOLLOW


                  To The Honorable Justices Of Said Court:

               Now comes John B. Rodarte Sr./Affiant,XJijigpSB,Appellant,Movant,
             and on this date of October 14,2015 completes the above styled and
             numbered cause of action,and with leave of court,will show the following:

                  1. Appellant,Rodarte Sr.,requests for this court's own orders,for
                    appellant's Motion For An Injunction,to prevent Bexar County
                     Sheriff's Department,from seizing and selling appellant's
                    prpprty,7418 Pipe Spring San Antonio,Texas 78238. This is namely
                   due to an adverse decision,rendered oh October 07,2015 a hearing
                  hheld in the 166th Judicial District Court,Cauds No.2010-CI-14597
                   Beneficial Texas Inc.Its Successors,And Assigns,Vs. Rachel A.
                   Rodarte And John E. Rodarte Sr.. Rachel A. Rodarte,has since 01/10/
                   2010 has passed away.

                  2.Appellant Rodarte Sr.,has attempted to have the case removed to
^    >              USDC in mail box on September 29,2015,counsel for Beneficial Texas
/\                  Bruce H. Neyland/was in receipt,as found in the hearing,of the
 ^ ^                Removal Motion,but the trial court,was not in receipt from the
 K V}               USDC of same motion. This was done, in order to protect and preserve
cj       ^          Mr. Rodarte's home and homestead rights..
^ V^
         ^        3.Appellant Mr. Rodarte Sr.,asks respectfully for leave of court,in
X                   that, it will issue orders, its own orders concerning enjoining
C                   the appelleeS/Bexar County Sheriff from seizing and selling Appellant's
                    property,and if it has been sold,that money be returned. This is
I                   found in Texas R. Civ.Pro.736.11(a) (b) (c) (d), in that an original
N            V      action has been started, sent by mail on October 09,2015.
1 ^^ ^                                or- J s o u " /

                        '—_-71/,Ttje                                                                 0
     ^                                                                ^,Q£>rtyc^ t/s                     J^SSOC,
                               Tcial Hp*2010-CX-l4597

BBBBPXCXAti TBXftS XBC   ♦ f




     r         .



     C-»

    I' •

                                                                      I   •   .

    ci
     • •


      Rodarte'a Motions For Injunction/Appellate Record/EtC/(10/14/15)
            ♦                                              *




  4.It is also requested by Mr. Rodarte Sr./that/on this court's
    own orders/order suspension of the enforcement of trial court's
    order on October 07/2015/granting appellees' Second In Rem Sutrmary
     Judgement Motion/suspending enforcement Of Writ Of Possession/
     and Execution Orders/that are usually filed and ordered when a
     a foreclosure proceeding action happens.

   5.It is requested by Mr. Rodarte Sr./for a full appellate record
     and all exhibits/trial transcriptS/be made available for this
     court to utilize in this matter. Should i t be deemed necessary/
     that this court/obtain a copy of Mr. Rodarte*s list of litigation
     as found pursuant to Texas Civil Practices And Remedies/Chapter
     14/Inmate jSitigation/as found in my cases before this court/undere
     04-14-00922-CV and 04-15-00012-Cv.

  6.as per the exhibits already filed in cause 2010-CI-14597/especially
    copies of a trial court judgement in 1995-CI-05393 where Judge
    Carol Haberroan had decreed 7418 Pipe Spring to appellant Rodarte Sr.
    Another concern/is the fact that the contract made by Rachel A.
     Rodarte on December 22/2006/must include a    loan made to the same
     lender/Beneficial Texas Inc./to which the proceeds from the second
     loan/were used to pay off the loan made in 2005/to which/aVoluntary
     Consent/to apply proceeds from this loan to the 2005 loan/was
     left blank/therefore a violation of Texas Const.Art.16§50provision.
     This also concerns Art.l6§50 and very specific provisions/in that
     said provisions are very clear/in thatthere are supposed to be
     signatures from all owners/to include Mr. Rodarte/Whom had paid
     for the since 1994/and all county records show that appellant is
     100 percent owner/that all county records/even at Bexr County
     Sheriff's Department/showw 7418 Pipe Spring as Mr. Rodarte's
     home       of   record.
     That an exemption/Homestead designation has been filed with the
     Secretary of Texas on February 2013. That Rachel A. Rodarte/had
     executed bobha General Warranty Gift Deed and A Last Will And
     Testament/done by Valerie Alonzo there in San Antonio/Texas/at
     3123 Loop 410 78230 (210)340-3270./that under Texas Homestead laws
      under Probate/Property Code/Texas Const.Art^6§50/51/52/should
     by law/set aside exempt homestead property.        Mr. Rodarte's
    Second Motion For Summary Judgement/dated October 19/2012/Which
     includes abl of the arguments deemed necessary for the success
     of garnering issuance of orders requested above/as well as for a
    successful appeal in this matter.

  Appellant Mr. Rodarte Sr./makes it known to this court/that he is
indigent/and cannot pay for the costs and fees incurred for the pro
secution of said orders/process/appellate record/etc.

  Before appellant continues any further/it must be brought to the
attention of this coutt/as it has been done to other courtS/that
there are severe concerns when filing legal documents as timely or
otherwise. This concerns TDCJ Personnel/Denna Davis and those in
concert with ]^^^?7in not issuing indigent supplies/see current Removal
to USDC there in San Antonio/Texas that hinders legal mail/and the unit
no longer has Probate/Finance/Insurance Codes/which is worse.
                                    2.
                                                                                                                                                                                                                                  c..'! c f:. •:>                                           ::     t\:




                                                            :        'i.                                           i, :                ;•'••                            -:i     rS(i',i:v                          i.;
                                                                'Ii- u •                                                   • t.                    •j.            r... > ,       \          .1 ' . I
      . I                               fr..                     . ••.       .     '   J                                   ."'I-" ' • ; , *;::                                   * : I,, r- ;

                                                                                 i: ^          -u. j f -           \n^:jyv                                             ::                                                                             }                            '        ^:t:-



                                                                                                                       -       V




          '       (.:•            :.c--                     'r-'j; r j c-;.                             .          .       "

                                                                                                                                                                                      i     : r r             ,. I
                             ; r        -}                                                                                                                                            i--       1.       '   " "                       u :-. ;                  r; i. r                 . •:. r r
                                                                                                                                                                                                                                                                     .fjnfK                      E •
   .j;i;j I                  '/or            ^.rr:!
                                                                                                                                                         _       • t   . - r -        . - r




     •E                  ' - E E:-:                             E        / f ' '.-'i             —' •• •* '                        -      Efi-Er; •                         iVr             Ij'jrov                      ';-("VE                      ;          E.v                             EO
              EC-                 -.-.r.J r,., . ,                                                             -
     . •-          r.,,.-r-                                                                                                            ;• •              rr.f'-               ~r,i.                  :        ;•            i \ n"; - : eie-r                                           r';-cri-
     i-E           ; EE            CE                       ••C.l            /..       .- t             .              f
i.E eE            - r •'           I!,he'                                irtl e "• e                   -j'"'                   • r                       E - , . -t; •                      E.                -          r •-

                                                                                                                               • I Ev. •                          EPE                                                                                           : V ' V. , : ' E .: ;
          ••f:'.: Mi.tQ !                           "E"":'                                     C''.'    E.'E. •                                                                                                                    r-..          .•
                                                                                                                                                                                                                                                                 •• , EiE'C:;-;"
. • E i E e:>c ••'r.-vE r.                                                             ,;o-- -E,. - "•                 r : •./
                                                                                        'f5EE M.    V-EEV     •;i.-    E       EEl '•                                                                               E aE;r e»e:c e                               ee          /          e   =• r   •
                                                            •'..r-                      • - E - r EE ••••• .eJ . E:..: ( E v;:E V                                                                                   E.-           E.- - ^                  f .••: EC"                   ' j : E.


                  , - J -'-C(,:e                            ;.i..epe             . o;'e                                                                                       f r                    E;-; X                        i       . EM '
                  •EiK-O                irirEE)                      E/i         nvv. ,                                                                           OE         J Te               El . • i • • " . v . r e . E -
                                   UE.v:                                                                                   .• i".          '                                 "EE Erie , . ,,5,..EE: .E£E ••                                                      .'              l j -J            -

     I'e           f E E .••                    : r r E                                                                                                      •• " ' - r E ; .'.iEiC. * \                                     ExTE Er':...'-.-                          C'.:'            "• t r''"
                                                                                                                                        r r'
    • e n . :••                                 ;           ./           .(E f                                                                               tE; V-'v" i;e t-E w"                                                                     •         • * eEE..EE-
                                                    :            • E         -         '.i: i~                             E : .t E                      VE EE E". "Vlin .'/J E'.,• i7r; ^                                                                           reErJEnc EC
                                                    iiTE :'rj'                         I, •                                E NE                     EE-. EE                     s-EEn'i.V-                               n-t               I. ." XTm. eiee rf&e'"
          r-:.i : ^ EuE--.;                                                                                 -; .-f^E 1 . i ' " ' • ' ' "                                                    f            !
   -. / .;oE • x"'- . I •' ,0-^ :                                                                                                                                                                                                  \                  r'""; E:'           El            " E;.'
                                                                                                                                                                                                                                       •                   ••                    .1 •   '

                                                                                                            ;j E r;-'X Ei :':E ii;;.                                                            lEiiiiEEl.y: E" E E"'- CEj x' EO" '                                                                      e "
                                                                                       ViE ••-•c.       E>E El                 vEkv.                                                 (E:                                                          f-!.-:                                r-.- :

     ic":                .o         1                           EIr. •, C VxE"nti-E:-.-." : tx                                                           EE'vEE-Ee " E.                              -EEE EllcE.i                                M. ' E E C El ' •E                                :
                                                                                                                                                    . E E-E' ' EE'":                                          .. 1          •              •"'        ;E             1' •,         C- "E- E i.l E


                       iri        EEE.r':'X "eivc'e                                    .e/ee:

                        EEr"'-"         Ei'E'                    E-,E1E' .Ell'                                                                                                                                           : 11 •        . V' 11... E                     *1. -           XEE ; 1; '             . IE I

                                                                                                                                               f     f




              r    "         E'         '• r-           :                                                                      I       • E'E(E                     •    E-IE/:              E        .;E; I " . • -X                        "i . i .

                   • . i"':; XiE - ; .                                                                             •3                     lit.               •                              '        tC x:                                                      •-      .•••)



                                                                                                                                                    i"./!•:                     ncr:                         • .EIX


                                                                                       r VE •           I . .: . E" ^ E ., • (If                                                      • •••r"
                                                                                                                                                                                                                                                      EEE-'S           r'ic                      PE-ixppo:

ilE.I •_ ri.'!"              -EE        I '                              r                 I     V. „ -                                .V n f •' ••                           - E \. - i .'ip:! c:                                                                                                     ! I-.

                                                                                                                                          E". I... E'                   .I      »."-Pj; . - i : / I                                                                  H.-E?                       -iPPi
 Rodarte's Motion For Injunction/Appellate Record/Etc./(10/14/2015)

 The Clements Unit/makes it rathecr difficult/to obtain indigent
supplies for mailing and completing legal work. This is being done
out of spite/deliberate and conscience indifference by TDCJ Prison
Officials/to bB obstruct/defuse and disrupt inmate litigation/and
lessen any opportunity for successful litigation by an inmate. All
that has to be done is to investigate other inmates at this unit.
   Alright/now to proceed with proper argument and without counsel/
seems that any and all attempts to obtain counsel/have been met with
"I'm sorry I cannot assist you/my plate is full/I do not handle cases
such as yours/"but always helpful in giving free advice such as "Be
aware/that there are statute of limitations/when filing certain cases".
  Under Texas Homestead protections/exempt homestead law/to which I
will address shortly/I have uncovered under Deceptive Trade And Practices
Act/Texas Business And Commerece Code/Civil practices And Remedies
Chapter 12/12.002(a)(3)(B)(C)();12.003(a)(7)(8);Chap.9/Texas Insurance
Code/to whatever that may be/since the Clements Unit/no longer raainatins
maintains Vernon's Texas Annotated Code for Probate/Finance/Insurance/
Business And Commercial Code/Uniform Commercial Code,and the rest of
the books are outdated by at least three years. Therefore/I can only
provide the code numbers of what I «b was able to apply previously
in this cause of action. Please excuse my typing/it has been a while
since losing my typewriter back in June.
  I tryly believe that my home is my home/especially with the applic
ation of Bankruptcy Code (U.S.),522(f)(1)(b)(2)/Texas Property Code
41.001/41.002:52.001/52.002 and applicable subsections/Texas Const.
Art.l6§50(a)(6)(i)(ii)(Q)(i)(iii)(v)(viii)(ix)(x)(xi)(g):(a)(6)(a)-
(T,)/(Q)(l?)(3)(not require you to apply proceeds to another debt except
a debt that is secured by your home....,(3) Not require you to execute
instruments that have blanks left to be filled in,(5)provide that you
receive a copy of all documents signed at closing;(9)Provide that you
and lender acknowledge the fair market value of your home on the date
the loan closes/to which there is no evidence of this fact by Beneficial
Texas inc./in any of there pleaadings or exhibits,and failed to cure.
 (Id^Provide that the lender/will f««e^4«feforefeit all principle and
 interest and monies paid,if the lender fails to comply with 50(a)(6)

                                    3.
   Rodart^e's Motion For Injunction/Appellate Record/Etc./(10/14/2015)


  Continuning with the values used by appellant/to show appellees'
willful exceedance of the 80 percent allowed under the Texas Const.
Art.l6§50 and its provisions/values used/were values stated by the
Bexar County Apprasial District in 2005 and 2006. the first note/to
which is being used as eviddence/shows that appellant's Mom/Rachel
A. Rodarte/took a loan out on my home in 2005 for ;#49.000.20 to which
Bexar County valued for $59/300.00 and in 2005 Bexar County valued my
home at $55/080.00 and was loaned in question by lender/$50/000.08
these two loans/are clearly beyond the 80 percent allowed under Texas
ai law/to which lender failed to cure/did not have the required ack
nowledgement between both lender and borrower at the time of closing.
  This is furthdP'evident/When   a 1998 divorce decree/signed by Judge
Carol Haberman in cause 1995-CI-05393/to which this court is aware of
in appeal no.SstxkSxxx 04-14-00922-CV/decreed my home to roe in 1998.
Thus/needing my signature on the contract as well/which also violates
Art.l5§50.
  The applicable Probate codes/that should immune my home from seioure
and forced sale/like property code/are 38/58/59/460(a)(d)(a)(d)/270/
271/281/282. One last provision under Texas Const.Art.15§50/is (g)/
notice provision/to which there is no evidence of/or a copy of a
contract/that should have been made in Spanish for my Mom/or thati an
interpreter was used in the making of the note.
  The applicable Finance and Insurance Codes/are as follows; Finance
Code 181.305/182.405/94.052(A)(b);94.151(a)/for taxes/insurance/for
the protection of the lender/31.305/34.101/see 15 USC§78c(a);34.104/
34.102,34.105/34.203//34.301/34.304(a)(b)(c)(d),34.305,34.307 Right
Of Set Off,155.304,157.002(2)(i),157.007/31.002(15)(A)(i)(ii)(a)(20)
(21)(b)(32)(34)/31.005. I appolgize,that I cannot provide subsection
information/due to the fact,that at the time,I needed to locate the
codes and information as I read themto which,in short order/the lender
by law,must protect his interest by insuring money lent,or such a loan
to an 75 year old,is predatory lending by just securing the loan with
just the home,clearly against Texas Homestead laws.
  Next/Insurance Codes,423.104,424.053(a),424.054(a)(d),424.070,424.055,
424.055/424.057/424.050,424.054(a)(b)(2)(d),424.055(a)(b)(1)(d),424.101
(A)(B)(C)(3)(A)(B)(C).
  I truly believe that fraud is being committed,especially when the
lien filed,contains blanks on the page,that Gerry Rickhoff's Office
stamped and filed on,see Beneficial's exhibit of in the past and
current filings.                      4.
 Rodarte's Motion For Injunction^Appellate Record/(10/14/2015)


  The arguments herein/are basically/the same for the appeal brief.
NOW/for this court's utilization in this matter/here are the cases
that apply in this matter/incidently/I did provide the will for the
166th court to use/and I will apply Emminent Jurisdiction/being that
the will/was properly filed and timely as record file will show.
  920 S.W.2nd.458 Onion Nation Insurance Vs.Olson/to which/an exempt
homesteand vests free and clear of creditors claim to a surviving
child of the decedent.Terry Vs.Terry/{1873)/39 Tex.313;Mayman Vs.Rervire
(1877) 47 TexxaX®/357/Mclane Vs.XSaKS/Paschal/(1877) / 47 g?ex.370/
Ewernemann Vs.Vpn Rosenburg/(1890)/76 Tex.522 and 13 S.W. 485.
  See also Tompkins Vs. Rooker/200 S.V3.193 (1918)/Wade Vs. Scott 145
S.W.675/(1912). See also Huelsebush Vs.Roeugsh 141 S.W.2nd.732/14 S.W.
3rd.426./65 S.W.3rd.289/735 S.W.2nd.924.
  Federal cases/are Henderson/18 F.3rd.1305 and In Matter Of Moody/
862 F.2nd.ll94/using Bankruptcy Code 522(f)(1)(b)(2) and Texas Home
stead Exemption Protections.
  Appellant Rodarte Sr./is pleading for this court's intervention/in
that it may protect and should it allow/for the presentment of further
legal action against Beneficial Texas Inc. for fraud/to which a Class
Action Suit/pursuant to Texas R. Civ.p.42 was filed/but denied. I also
request for recusal of judge Mery/to which/I have pending appeal there
under 04-15-00012-CV concerning Judge Mery's questionable decisions
in that case/as well as now/without any reguard to guiding law or
principles/such as homestead laws. I believe an investigation is
warranted.

  When the homestead protections have been argued in the past/as well
as now/all that can be said of the consequences now/are all towards
the honor and integrity of Rachel a. Rodarte and John E. Rodarte Sr.
and their home/7418 Pipe Spring.
  See also In re CedengO/370 B.R.(Bankruptcy)/681 which is crucial
to this case;ln Re Ortegon/W.D.2008 398 B.R.431. To the Honorable Justices
Of The Fourth Court Of Appeals/I believe that the Texas Homestead Laws
are generous and sacred. I also believe that/with the advent of other
federal court case against big banking/Such as HSBC Bank/to which I
have a claim but nothing came of it/that fraud was prevalent throughout
the loan contract that was made/between my Mom and Beneficial/but with
out an attorney who will stand for me/questionable proceedings will
abound and stand as correct.       5.
CSINIB02/CINIB02       TEXAS DEPARTMENT OF CRIMINAL JUSTICE                10/14/15
BC52/KH01557              IN-FORMA-PAUPERIS DATA                           05:59:13
TDCJ#: 01263270 SID#: 02663385 LOCATION: BILL CLEMENTS            INDIGENT DTE: 04/24/15
NAME: RODARTE,JOHN SR                  BEGINNING PERIOD:          04/01/15
PREVIOUS TDCJ NUMBERS:
CURRENT BAL:         0.00 TOT HOLD AMT:              0.00 3MTH TOT DEP:         0.00
6MTH DEP:            2.51 6MTH AVG BAL:              7.04 6MTH AVG DEP:         0.42
MONTH HIGHEST BALANCE TOTAL DEPOSITS         MONTH HIGHEST BALANCE TOTAL DEPOSITS
09/15          0.00             0.00         06/15       2.02            2.02
08/15          0.00             0.00          05/15        0.49              0.49
07/15          0.00             0.00          04/15      73.01               0.00
PROCESS DATE      HOLD AMOUNT     HOLD DESCRIPTION




STATE OF TEXAS COUNTY OF         E_
ON THIS THE    DAY OF                    I   CERTIFY THAT THIS DOCUMENT IS A TRUE,
COMPLETE,AND UNALTERED COPY MADE BY ME OF INFORMATION CONTAINED IN THE
COMPUTER DATABASE REGARDING THE OFFENDER'S ACCOUNT. NP SIG:
PFl-HELP PF3-END ENTER NEXT TDCJ NUMBER:          OR SID NUMBER:




                                                        notary PUBUC.


                                                  (^OraRYWfHOUT BOND
                                          NO. 2010-CI-14597

BENEFICIAL TEXAS INC.,                              §          IN THE DISTRICT COURT
ITS SUCCESSORS AND ASSIGNS                          §
                                                    §
VS.                                                 §
                                                    §
JOHN E. RODARTE, SR., MARK                          §
ANTHONY RODARTE, RICARDO                            §
CARLOS RODARTE, ROSANNA J.                          §
PATTERSON, PRISCILLA ANN                            §
RODARTE, ATTORNEY GENERAL                           §          166TH JUDICIAL DISTRICT
OF TEXAS, THE UNKNOWN HEIRS                         §
OF EDUARDO RODARTE, JR.,                            §
DECEASED, THE UNKNOWN HEIRS                         §
OF RICARDO CHARLES RODARTE,                         §
DECEASED, THE UNKNOWN HEIRS                         §
OF VALENTE ARTURO RODARTE,                          §
DECEASED AND THE UNKNOWN                            §
HEIRS OF RACHEL RODARTE,                            §
DECEASED                                            §          BEXAR COUNTY, TEXAS


                  AFFIDAVIT IN SUPPORT OF PLAINTIFF'S SECOND
                       MOTION FOR SUMMARY JUDGMENT
                                       BY BRUCE H. NEYLAND

       BEFORE ME,the imdersigned authority, on this daypersonally appeared Bruce H. Neyland,
who, being duly sworn, stated:

       1.      "My name is Bruce H. Neyland. I am over the age of 18 years and am competentto
make this Affidavit. The statements made by me in this Affidavit are true and correct and are based
on my personal knowledge.

       2.       "I am an attorney licensed to practicelaw in the StateofTexasand have beenretained
by Plaintiff as co-counsel in this suit.

       3.      "Attached hereto as Exhibit "A" is a true and correct copy of the Interlocutory In
RemDefaultJudgment and OrderGrantinginPartandDenying inPartPlaintiffs MotionforInRem
Summary Judgment."


                                  /y                         VA..
                                                        Bruce H. Neyland, Affiant

STATE OF TEXAS                §

COUNTY OF BEXAR               §
      SUBSCRIBED AND SWORN TO before me by Bruce H. Neyland on the                          day of
September, 2015.
                             BEVERLY K. WORK
                            My Commisston Expires
                             September 17,2017                             of Texas
Mayra Guzman POTSmodemS                                              (7/13)     08/28/2013 10:04:32 AM -0500




                                                                                        ZeiDCI14597 -D186




                                           CAUSE NO. 2010-CI-14597

         BENEFIOAL TEXAS INC.,                               8               IN THE DISTRICT COURT OF
         ITS SUCCESSORS AND ASSIGNS,                         §
               PLAINTIFF                                     §
                                                             §
         VS.                                                 8
                                                             §
         JOHN £. RODARTE, SR.,                               §
         MARK ANTHONY RODARTE,                               §
         RICyVRDO CARLOS RODARTE.                            8
         ROSANNA J. PATTERSON,                               §
         PRISCILLA ANN RODARTE,                              §                BEXAR COUN TY, TEXAS
         ATTORNEY GENERAL OF TEXAS,                          §
         THE UNKNOWN HEIRS OF EDUARDO                        §
         RODARTE, JR., DECEASED,                             §
         THE UNKNOWN HEIRS OF RICARDO                        §
         CHAR1.es RODARTE, DECEASED,                         §
         THE UNKNOWN HEIRS OF VALENTE                        8
         ARTURO RODARTE, DECEASED,                           §
         AND THE UNKNOWN HEIRS OF                            §
         RyVCHEL RODARTE, DECEASED,                          8
                 DEFENDANTS                                  §               166""' JUDICIAL DISTRICl'

                        INTERLOCUTORY IN REM DEFAULT JUDGMENT AND
                         ORDER GRANTING IN PART AND DENYING IN PART
                      PLAINTIFF'S MOTION FOR IN REM SUMMARY JUDGMENT


1
0               On the date this order and mterlocutory judgment was signed, the court considered


'!       Plaintiff Beneficial Texas, inc., Us Successors and As.sign.s' motion for in rem defauU and in rem

         Summary Judgment. The court determined it had jurisdiction over the subject matter and the

1
5
         parties to this proceeding.

                This suit is an in rem proceeding in.sofar as it concerns only the real property and
V
0        improvemeiiLs ('"Property") commonly known as 7418 Pipe Spring St., San Antonio, Texas
L
         78238, and being more particularly described as follow,s, lo-wit:
 f3
                LOT FIVE (5), BLOCK EIGHT (8), NEW CITY BI.OCK 18658, ONE
 3              NORTH PLACE, UNIT 3, CITY OF SAN ANTONIO, BEXAR COUNTY,
                TEXAS, ACCORDING TO PLAT THEREOF RECORDED IN VOLUME
P
G

0
4
9
5                                             EXHIBIT "A"
Mayro Guzman P0TSmodem2                                                 (8/13)   08/28/2013 10:05:31 AM -0500




                 6500, PAGE 23X-232, DEED AND PLAT RECORDS OF BEXAR COUNTY,
                 TEXAS.

                 After considering the evidence of record in this cause, (Ills Courr finds Uiat Rachel

         Rodane("Decedent") obtained a home equityloan on the Property from Beneficial Texas Lie. on
         or about December 22, 2006.

                 On or about January 10, 2010 Rachel Rodartc died intestate. There is no pending

         administration of Decedent'.s estate.

                 On or about August 3J, 2010, Plaintiff filed this law.suit in rein only to foreclo.sc its

         .security interest against the Property due to the material default in payment of the indebtedness

         secured by the Property.

                All of Decedent's heirs-ai-law have been named as Defendants to this suit and are vested

         with all of Decedent's right, title and interest in the Properly.

                                          Interlocutory Default .TudnnienC

                Defendant Mark Anthony Rodartc was personally served with process on October 5,

        2010. Defendant's answer deadline was November I, 2010. Defendant Mark Anthony Rodartc

^       did not flic an answer or any other pleading constituting an answer and hius wholly made default
2
        The citation with the officer's reiiim and proof of service has been on file with the clerk of the

^       court at lea.si ten days (10) excluding the day of filing and today. Accordingly, Mark Anthony
^       Rodanclias admit edthe material allegations in PlaintiffsOriginal Petition.
^               Defendant Ricardo Carlos Rodartc was personally served with process on October 5,
P       2010. Defendant'.s answer deadline was November 1, 2010. Defendant Ricardo Carlos Rodarte
        did not file an answer or any other pleading constituting an miswer and ha.s wholly made default.
i       The citation with the officer's return and proof of sendee has been on file with the clerk of the

p       court at least ten days (10) excluding the day offiling and today. Accordingly, Ricardo Carlo,s
G

2
I
Mayra Guaman P0TSinodem2                                               (9/13) 08/26/2013 10:06:30 AM -0500




           Roclarte has admitted the material allegations in Plaintiff's OriginalPetition.

                  Defendant PrLsciila Ann Rodartc was personally sen'ed with process on October 6, 2010.

          Defendsmr'.s an.swer detidlinc was November 1, 2010. Defendant did not file an answer or any

          other pleading constituting an an.swer and has wholly made default. The citation with the

          officer's return and proof of scnice has been on file with the clerk of the court at lea.si ten days
          (10) excluding the day of filing and today. Accordingly, Priscllla Ann Rodarte ha.s admitted the

          material allegations in Plaiiuifrs Original Petition.

                  Defendant Attorney General of Texas was personally served with process on September

          30, 2010. Defendant's attswer deadline was October 25, 2010. Defendant did not file an answer

          or any other pleading constituting an answer and has wholly made default. The citation witli the

          officer'.s return and proof of service has been on file with the clerk of the court at least ten days

          (10) excluding the day of filing and today. Accordingly, Attorney General of Texas has admitted

          the matcriaJ allegations in Plaintifr.s Original Petition.

                 Defendants the Unknown Heirs of Eduardo Rodane, Jr., Deceased, the Unknown Heirs of

         Ricardo Charles Roclarte. Deceased, the Unknown Heirs of Valenie Anuro Rodarte, Decea.sed,

^        and the Unknown Heirs ofRachel Rodartc, Deceasedwere served by publication on October22,
^        2010 through November 12, 2010. An attorney ad litem was appointed to represent the
 2       Unknown Heirs and has filed an an.swer on tlieir behalf. TIte Unknown Heirs' answer is not
 0
 1       sufficient to raise agenuine issue of material fact regarding the Deed of Trust or the amounts due
 5
         and owing thereon.
J!'
L                In accordance with the foregoing finding.s, this Court has determined that this
 ^       interlocutory in rent default judgment and order granting in part and denying in part Pialniiffs in
 5       rem motion for summary judgmenr should be entered and signed in rent only.


                                                            3



 9
 7
Mdyra Guzman P0TSmodem2                                            (10/13)    08/28/2013 10:07:32 AM -0500




                                               Order Granting in Part
                                  Plaintifr.s Motion for in rem Summary .judgment


                     IT IS ORDERED, ADJUDGED and DECREED that ilie followuig defendants have no
         personal liability for the loan agreement of Rachel Rodarie made the basis of tJiis suit and an

         interlocutory defaultjudgincnl is hereby entered against the following Defendants:

                •   Mark Anthony Rodartc:
                •   Ricardo Carlos Rodartc;
                •   Priscilla Ann Rodatte;
                •   Attorney General of Texas;
                •   The Unknown Heirs of Eduardo Rodarte, J r.. Deceased;
                •   The Unknown Heirs of Ricardo Charles Rodarte, Deceased;
                •   The Unknown Heirs of Valente Arluro Rodarte, Deceased; And
                •   Tlic Unknown Heirs of Rachel Rodartc, Deceased

                    IT IS FURTHER ORDERED that any future judgment of this Court disposing of the

         remaining issues and parties, need not include further findings or decrees as to the following

         defendants:

            •       Mark Anthony Rodartc;
            •       Ricardo Carlos Rodartc;
            •       Priscilla Ann Rodarte;
1           • Attorney General ofTexas;
.0
 t          •       The Unknown Heirs of Eduardo Rodarte, Jr., Deceased;
            •       The Unknown Heins of Ricardo Charles Rodatie, Deceased:
I^          •       The Unknown Heirs of Valente Arturo Rodarte, Deceased; And
            • The Unknown Heirs ofRachel Rodane, Deceased
 I      except to affirm and incoipnrate this interlocutory judgment-
 5
                    IT IS FURTHER ORDERED that tliese proceedings have given the following

 p      Defendants proper notice of the Plainiifrs demand to cure default, notice of intent to accelerate
        and acceleration, as well as Federal and Texas Fair Debt Collection Practices notices, that in the

 5      event of a public sale by plainiifr in accordance with the provisions of Tex. Prop. Code §51.002:
 5
            •       Mark Anthony Rodarte;
 P
 G

 0
 1
 8
Mayrq Guzman POTSmodemZ                                                    (11/13)   00/26/2013 10s08;28 AM -0500




                      Ricardo Carlos Rodarte;
                      Priscilla Ann Rodartc:
                      AUomey General of Texas;
                      Tlie Unknown Heirs of Eduardo Rodartc, Jr.. Deceased;
                      The Unknown Hcins of Ricardo Charles Rodartc, Deceased;
                      The Unknown Heirs of Valente Ariuro Rodartc, Deceased; And
                •     The Unknown Heirs of Rachel Rodaiie, Dccca.sed

         the only notice to be given the above Defendants, if any is required by statute shall be the notice

         of public sale required by Texas Property Code §51.002(b)f 1) and (2):

                     IT IS FURTHER ORDERED that the attorney ad litem, Janice Miles, having fulfilled her

         duties, is fully released from her representation in connection with the Property and tliis

         proceeding and no further action is required from the attorney ad litem in connection with the

         Property and this proceeding;

                     IT IS FURTHER ORDERED that the attorney ad litem, Janice Miles, shall be paid a

         reasonable fee for her services of S2.000.(X) by Plaintiff, which said fees shall be paid to the

         attorney ad litem on or before the expiration of thiity (30) days following the date a Final

         Judgment is signed in this proceeding.

                                                    Order Denying In Part
0                                     Plaintlfrs Motion for inrem Summary Judgment
1                    Plaintifrs motion for summary judgment as to Defendant John E. Rodarte, Sr. is denied

^        without prejudice to its refiling.
B
J                    The Court denies Plaintiffs motion for summary judgment as to Defendant Rosanna J. .
5
y        Patterson is denied without prejudice to its refiling.
0
^                    Mayra Guzmon P0TSmodem2                              (12/13)   06/28/2013 10:09:26 AM -0500




         APPROVED AS TO FORM & ENTRY REQUESTED:

         CODECS &STAWIARSKI, P.C.



         Robert L. Ncgri
         Stale Bar No. 14865550
         Mary M. Speidel
         State Bar No. 18908400
         650 N. Sam Houston Parkway East, Ste. 450
         Houston. TX 77060
         (281)925-5210
         (281) 925-5310 (Facsimile)

         ATTORNEYS FOR PLAINTIFF,
         BENEFICIAL TEXAS INC.




         APPROVED AS TO FORM ONLY

         JANICE MILES, A'lTORNEY AT LAW, PLLC




1
Q       J^icc Mile.s
                       mu.
15      State Bar No. 24044707
         333 W. 01mo.s
7       San Antonio, Texas 78212
2       Tel: (210) 710-7773
^       Fax: (210) 822-2952
^       ATTORNEY AD UTEM FOR DEFENDANTS,
V       THE UNKNOWN HEIRS OF EDUARDO RODARTE, JR., DECEASED,
0       THE UNKNOWN HEIRS OF RICAKDO CHARLES RODARTE, DECEASED,
L       THE UNKNOWN HEIRS OF VALEN'IE ARTURO RODARTE, DECEASED, and
^       THE UNKNOWN HEIRS OF RACHEL RODARTE, DECEASED
1
5
5

P
G


0
0
•Mayro-Gujaraan P0TSmodem2                                        (13/13)- 08/20/2013 10: 10; 19 AM -0500

     Jul 161302;06p        Janice Milee. Attorney                       210-822-2952      p1




               approved as to I'ORM &. UN fRY RliQUES'fl-D;

               COOILiS & ST AWIARSKl. P.C




               Rotkcrt L. Ncgriri
               State Bar No. i 4865550
               Mary M. Spctdol
               .State Bar No. l890vSd .\s TO la^RM ONLY

               JANICE MILES. ATTORN'KY AT LAW, PLLC




                        Miles
/
                      3 Bar No. 24044707
1
5              333 W.Olmns
/              SanAntonio, TcxtU! 78212
2              Tel: (210)710-7773
Q              Pax: (210) 822-2952

3              ATTORiNEY AD UTEht FOR DEFENDANTS,
               THE UNKNOWN HEIRS OF EDUAKDO RODAR'I E. JR., DECEASED,
               THE UNKNOWN HEIRS OF RICARDO CHARLES ftODARTE,DP:CEASF.»,
I              THE- UNKNOWN HEIRS OF VALEN PE ARTURO ROUARTE, DECEASED, and
               THE UNKNOWN HKIILS OEliACHF.L RODARTE, DECEASED
4
1




g                                                            in
                                           i?S|
         FlLlin     .. .

                                       I
20)5 OCT 19 PM 2*-32                       SI

                                           §
                                   ¥
                                   V
                                   r

 Kfl'-                                     <5
                                           Cn




              ^ ""l-S



                   !^
              ^         i    l\
              v>             v^,



              a         p.
              NT
rm    11 ,   I




                       IWAI?
     "EPARtmentop^
     "'"STICE - COHob"'^'-